DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          GREGORY ARIAS,
                             Appellant,

                                    v.

      STATE OF FLORIDA, DEPARTMENT OF BUSINESS AND
     PROFESSIONAL REGULATION, CONSTRUCTION INDUSTRY
                    LICENSING BOARD,
                         Appellee.

                              No. 4D19-1254

                          [November 14, 2019]

  Appeal from the State of Florida, Construction Industry Licensing
Board; Keith O. Lawson II, Chair; L.T. Case No. 2019-03266.

   Gregory Arias, Royal Palm Beach, pro se.

   Ashley Moody, Attorney General, and Marlene K. Stern, Senior
Assistant Attorney General, Tallahassee, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.